Title: Memorandum List of Tithables and Taxable Land and Property, 15 June 1767
From: Washington, George
To: 



[c.15 June 1767]

A List of Tithables in Truro Parish—Fairfax County—Also of Wheel Carriages—given in June 15th 1767.
George Washington
Lund Washington, Walter Magowan, Wm Skilling, Thoms Davis. Ho. Servants: Breechy, Julius, Harry, Schomberg, Frank, Doll, Jenny, Betty, Moll, Sall, Phillis, Kate, Winney, Sarah, Giles. Home Plantn: Joe, Jack, Ben, Jack, Lewis, Sarah, Jenny. Tradesmen: Will, Michael, Davy, George, Sam, Ned, Jupiter, Tom, Peter, Natt. Doeg Run: Morris, Matt, Essex, Ben, Jupiter,

Robin, Bob, Paul, Hannah, Sue, Betty, Jone, Moll. Muddy hole: Thos Bishop, Will, Adam, Will, Sam, Kate, Nan, Sarah, Phœbe. Mill Plantn: John Alton, Davy, Ned, Robin, Judy, Kitt, Lucy. Miller: George. In all—67.
1 Chariot 20/, 1 Chair 10/.
Tithables in Fairfax Parish
James Cleveland [River farm]
Frederick, Ben, Natt, Will, Neptune, Abram, Walley, Schomberg, Ruth, Peg, Murria, Doll, Cloe, Nan, Daphne, Judy, Milly. In all—18.
Lands inlisted in the year 1767


Fairfax Cty
5318


Frederick
2498


King George
1250


Loudoun
275


Hampshire
240


Total
9581 


